Citation Nr: 0939338	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-07 232	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with intervertebral disc 
syndrome.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The appellant had active duty for training from February 10, 
1984, to April 5, 1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of an April 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In July 2006, jurisdiction over the 
appellant's claims file was transferred from the Houston RO 
to the RO in New Orleans, Louisiana.  In November 2006, 
jurisdiction over the claims file was transferred from the 
New Orleans RO to the RO in Detroit, Michigan.  In May 2008, 
the Board remanded the matter for further notification, 
evidentiary development, and adjudication.  After attempting 
to complete the required notification and evidentiary 
development, the Appeals Management Center (AMC) again denied 
the appellant's claims via the issuance of a supplemental 
statement of the case (SSOC) in June 2009.  

In May 2007, the appellant was notified of the time and place 
of a Board hearing he had requested in connection with his 
appeal.  See 38 C.F.R. § 20.704(b) (2009).  He failed to 
report for the hearing, however, and no request for 
rescheduling was ever received.  Accordingly, the Board will 
process his appeal as though the request for hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  The evidence does not show that degenerative disc disease 
of the lumbar spine or intervertebral disc syndrome is 
related to military service or an event of service origin.

2.  The evidence does not show that depression or other 
psychiatric disability is related to military service or an 
event of service origin; such disability was not caused or 
made worse by service-connected disability.

3.  Without good cause, the appellant failed to appear for a 
VA examination that had been scheduled for the purpose of 
obtaining medical nexus evidence linking his claimed 
disabilities to military service.


CONCLUSIONS OF LAW

1.  The appellant does not have degenerative disc disease of 
the lumbar spine or intervertebral disc syndrome that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.655 (2009).

2.  The appellant does not have depression or other 
psychiatric disability that is the result of disease or 
injury incurred in or aggravated during active military 
service; such disability is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009);  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through February 2004, April 2004, May 2004, 
June 2004, and May 2008 notice letters, the appellant 
received notice of the information and evidence needed to 
substantiate his claims.  Thereafter, the appellant was 
afforded the opportunity to respond.  Hence, the Board finds 
that the appellant has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the February 2004, April 2004, May 
2004, June 2004, and May 2008 notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letters, the RO also notified 
the appellant that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
appellant identify any medical providers from whom he wanted 
the RO to obtain evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned February 2004, 
April 2004, May 2004, June 2004, and May 2008 letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the appellant's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
appellant was supplied with notice pursuant to 
Dingess/Hartman via the May 2008 notice letter.  The Board 
does not now have such issues before it.  Consequently, a 
remand for additional notification on these questions is not 
necessary.  The Board also notes that while the complete 
notice required by the VCAA was not timely provided to the 
appellant, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  

Here, the Board acknowledges that the aforementioned February 
2004, April 2004, May 2004, June 2004, and May 2008 notice 
letters did not contain any specific notice with respect to 
claims for secondary service connection.  See 38 C.F.R. 
§ 3.310.  The Board has determined, however, as discussed 
below, that entitlement to service connection for 
degenerative disc disease of the lumbar spine or 
intervertebral disc syndrome is not warranted.  Consequently, 
the appellant's claim for secondary service connection for 
depression-which is predicated on a grant of service 
connection for a back disability-must be denied.  As there 
is no legal basis upon which to award service connection for 
disabilities that are claimed as secondary to a disability 
that is not service connected, the appellant's claim, insofar 
as it contemplates service connection secondary to a back 
disability, must thus be denied as a matter of law.  See 38 
C.F.R. § 3.310; see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim based on a lack 
of legal merit).  As the appellant's claim for secondary 
service connection lacks legal merit, the duties to notify 
and assist imposed by the VCAA are not applicable as to that 
claim.  See, e.g., Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  In this case, even assuming any error in the notice 
letters to the appellant, nothing about the evidence or any 
response to the RO's notification suggests that another 
remand is required.  As noted above, the purpose of the 
notice requirement has been satisfied with respect to the 
issues of direct service connection that are currently being 
adjudicated.  As such, the Board does not find that this case 
requires a remand or re-adjudication ab initio to satisfy the 
requirements of the VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
appellant's service treatment records are associated with the 
claims file.  In addition, records of private medical care 
the appellant has received since his separation from service 
have been associated with the claims file, as have records 
pertaining to his award of disability benefits from the 
Social Security Administration (SSA).  The appellant was 
provided with VA examination of his spine in April 2005 and 
was further scheduled for VA orthopedic and psychological 
examination in February 2009 but failed to report to the 
scheduled examination.  38 C.F.R. § 3.655 (2009) (when 
entitlement to the benefit sought cannot be granted without 
an examination, and the claimant fails to appear without good 
cause, an original claim shall be rated based on the evidence 
of record).  Additionally, the appellant and his 
representative have both submitted written argument.  
Otherwise, neither the appellant nor his representative has 
alleged that there are any outstanding medical records 
probative of his claims that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The appellant is seeking service connection for degenerative 
disc disease of the lumbar spine with intervertebral disc 
syndrome and for depression.  The Board notes initially that 
the appellant claimed in an April 2004 statement that the 
depression was directly due to his early discharge from 
service, which the Board construes as an argument for award 
of service connection on a direct basis.  In an August 2004 
statement, however, the appellant also contended that the 
depression was a result of a lack of mobility related to his 
back disability, which he claims originated in or was 
aggravated by military service.  The Board will thus consider 
both theories of entitlement in its analysis of the 
appellant's claim for service connection for depression.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  "Active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty, or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002).  

If a veteran serves 90 days or more of active, continuous 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent or more during the one-
year period following his separation from that service, 
service connection for the condition may be established on a 
presumptive basis, notwithstanding that there is no in- 
service record of the disorder.  See 38 U.S.C.A. § 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2009); 
Splane v. West, 216 F.3d 1058, 1067-69 (Fed. Cir. 2000) 
(holding that the presumptions set out in 38 U.S.C.A. § 1112 
apply to pre-service disabilities, as well as to disabilities 
first manifested after service).  The presumption may be 
rebutted by affirmative and competent evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946, shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  

When pre-existing disability is shown at entry, it will be 
considered to have been aggravated by active military, naval, 
or air service when there is an increase in disability shown 
during service unless there is a specific finding that the 
increase was due to natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence is required to rebut a presumption of 
aggravation where the pre-service disability underwent an 
increase during service.  38 C.F.R. § 3.306.

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  This 
includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not previously 
been VA's practice, which strongly suggests that the change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
appellant's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Relevant medical evidence consists of the appellant's service 
treatment records as well as post-service private treatment 
records and records associated with his March 2003 award of 
SSA disability benefits.  The appellant was also provided a 
VA examination of his spine in April 2005.  Review of the 
claims file reveals that in November 1983, the appellant was 
medically examined for purposes of enlistment in the Army 
National Guard.  At that time, he stated on his report of 
medical history that he had injured his back in a workplace 
accident several months before his enlistment, and he 
responded "Yes" when asked if he had recurrent back pain.  
The examining physician acknowledged the reported back sprain 
but stated that the appellant's back was "OK" at the time 
of enlistment.  Further, clinical examination of the 
appellant's spine and musculoskeletal system was reported as 
normal.  The appellant's entrance examination and report of 
medical history are both silent as to any complaints or 
diagnoses of depression or any other psychiatric 
disabilities.

In March 1984, during a period of active duty for training, 
service treatment records document that the appellant was 
treated for low back pain radiating into his thigh.  A 
radiographic study of the lumbosacral spine noted 
lumbarization of S1 but was otherwise negative, and the 
diagnosis was chronic low back pain.  Examiners noted at the 
time of treatment that the appellant reported a history of 
having injured his back in June 1983, prior to service, for 
which injury he received several months of workers' 
compensation and underwent chiropractic treatment.  The 
appellant was medically discharged in April 1984 due to his 
chronic lower back pain, which was noted as existing prior to 
his entry into service.  A separation medical examination in 
March 1984 noted the appellant's reported history of having 
sustained a low back injury prior to service, which was 
identified by the examining physician as "recurrent back 
pain since 1983 following an injury."  Clinical examination 
of the appellant's spine and musculoskeletal system was 
reported as normal, although the examiner noted that the 
appellant carried a diagnosis of back pain at the time of the 
examination.  The appellant's separation reports of medical 
history and examination are silent as to any psychiatric 
problems or complaints.

Private post-service medical records document the appellant's 
intermittent treatment for lower back pain.  Documentation of 
the appellant's July 1984 psychiatric hospitalization 
includes the appellant's report that he was discharged from 
service due to a back injury he sustained in 1983, prior to 
enlistment.  Further treatment for the appellant's back 
disability is noted in September 1998 and November 2003 
private treatment records.  These records document further 
that the appellant has reported to his treatment providers a 
variety of reasons for his back disability, including a 1992 
work injury in which a heavy piece of equipment fell and 
landed on his hip, and a spinal injury he apparently incurred 
in 1998.  The appellant further reported to a private 
treatment provider in September 1998 that his back problems 
stemmed from abuse at the hands of his father and brother-in-
law as well as from a motor vehicle accident in which he was 
involved in 1982.

Relevant post-service medical records relating to the 
appellant's mental health history reflect that the appellant 
was hospitalized in July 1984 for a suicide attempt.  Records 
of this hospitalization are present in the appellant's claims 
file.  He was again treated for attempted suicide in August 
1984 and has received ongoing mental health care since that 
date, as documented by records associated with the claims 
file.  In that time, the appellant has been variously 
diagnosed with depression, organic brain syndrome, adjustment 
disorder with disturbances of emotions and conduct, atypical 
psychoses, mixed personality disorder, and bipolar disorder 
with psychotic features.  Records associated with the 
appellant's March 2003 award of SSA disability benefits 
further reflect that at an SSA evaluation, the appellant was 
diagnosed variously with bipolar affective disorder and with 
schizoaffective disorder, bipolar type.

Pursuant to his January 2004 claim for service connection for 
a lumbar spine disability, the appellant was provided a 
medical examination by a VA contractor in April 2005.  The 
examiner conducted physical and radiological examination of 
the appellant and diagnosed him with degenerative disc 
disease of the lumbar spine with intervertebral disc 
syndrome/radiculopathy in the right leg.  In this case, 
however, the Board notes that the examination report offers 
no etiological opinion as to the origins of the appellant's 
back disability or as to whether the back disability was 
aggravated by service beyond the normal progression of the 
disease.  The appellant has not undergone VA psychiatric 
examination.

The Board finds that the preponderance of the evidence is 
against the appellant's claims for service connection for 
degenerative disc disease of the lumbar spine with 
intervertebral disc syndrome and for depression.  Here, 
notwithstanding the appellant's current diagnosis of 
degenerative disc disease of the lumbar spine with 
intervertebral disc syndrome and his multiple diagnoses of 
psychiatric disability, a review of the relevant medical 
evidence does not reflect competent medical evidence linking 
the currently diagnosed disabilities, or any current back or 
psychiatric disability, to the appellant's time spent on 
ACDUTRA or inactive duty training.  Hence, an essential 
requirement for service connection is not met. 

In this connection, the Board finds compelling that at his 
medical board examination pursuant to his separation from 
active duty for training, the appellant was found to have 
only chronic low back pain; no disability was diagnosed at 
that time or, indeed, at any point in the appellant's time in 
service.  The Board notes that mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Further, the Board notes that there is no medical opinion of 
record offering a positive opinion as to the etiology of the 
appellant's current back complaints or his claimed 
depression.  In the absence of a diagnosed back disability at 
the end of the appellant's period of active duty for 
training, or a showing of chronicity of a back disability 
since that period, the Board determined that an examination 
with opinion on the medical nexus question was required.  The 
Board consequently remanded the case in May 2008 for the 
purpose of obtaining such evidence; however, the appellant 
did not appear for the examination.

Although it appears that the appellant had a pre-existing 
back problem and was seen for complaints during his period of 
ACDUTRA, there has been no showing of any worsening of an 
identified disability during ACDUTRA, especially given the 
absence of diagnosis even when seen at the end of his period 
of ACDUTRA.  (As noted above, certain presumptions, such as 
the presumption of soundness and presumption of aggravation 
apply in certain instances, the record does not show that the 
appellant qualifies for application of these presumptions.  
This is so because there has been no showing that he had 
"active military, naval, or air service" as defined by 
38 U.S.C.A. § 101.  

Regarding the appellant's claim for service connection for 
depression, the Board notes that his service treatment 
records do not reflect complaints, diagnoses, or treatment 
for depression or any other psychiatric disability.  Post-
service medical evidence reflects that the appellant has been 
variously diagnosed with multiple psychiatric disabilities, 
to include depression.  However, there is a lack of competent 
medical evidence relating any current psychiatric disability, 
to include depression, to his period of ACDUTRA or to a 
service-connected disability.  No medical professional 
provides findings or opinions to that effect, and neither the 
appellant nor his representative has presented or alluded to 
the existence of any such medical evidence or opinion.  

Thus, in this case, there is simply no medical evidence to 
support the appellant's claim of service connection for 
depression.  In so finding, the Board acknowledges that the 
appellant believes his current depression is related to his 
time on active duty for training but notes that as a 
layperson without the appropriate medical training and 
expertise, he is simply not competent to provide a probative 
opinion on a medical matter, such as whether there exists a 
medical nexus between any current disability and service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Nor can service connection be established on the basis of the 
one-year presumption set out at 38 C.F.R. §§ 3.307 and 3.309.  
The record shows that the appellant served on active duty for 
training from February 10, 1984, to April 5, 1984-a period 
of 56 days, which has not been show to qualify as "active 
military, naval or air service."  Because he did not meet 
the definition of "veteran," he is not entitled to the 
presumptions set forth in 38 C.F.R. §§ 3.307 and 3.309.  
Therefore, there is no basis for establishing presumptive 
service connection for depression under the provisions of 38 
C.F.R. §§ 3.307 and 3.309, and the appeal of this issue must 
be denied.

With regard to the April 2005 VA examination, the Board 
acknowledges that it was not adequate, as the examiner did 
not conduct psychiatric examination of the appellant and did 
not offer etiological opinion as to the provided diagnosis of 
degenerative disc disease of the lumbar spine with 
intervertebral disc syndrome.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  However, the Board does not rely on that 
examination in its denial of the appellant's claims.  As 
noted above, there is simply no medical evidence to indicate 
that the appellant had a diagnosed back disability at the 
time of his separation from active duty for training, or that 
his currently diagnosed degenerative disc disease of the 
lumbar spine with intervertebral disc syndrome began during 
ACDUTRA or was made worse during ACDUTRA.  Similarly, there 
is no medical evidence to indicate that the appellant's 
current psychiatric disability is related to service.

Additionally, it should be noted that the agency of original 
jurisdiction (AOJ) tried to assist the appellant by obtaining 
examinations in February 2009, but the appellant did not 
appear for the examinations.  These examinations might have 
been helpful in determining whether any degenerative disc 
disease of the lumbar spine with intervertebral disc syndrome 
or depression is related to the appellant's military time or 
whether there is some other etiology.  However, the appellant 
has provided no cause for not appearing, which means that VA 
must now consider his claims based on the evidence of record.  
38 C.F.R. § 3.655 (2009).  The Board has done that and, as 
noted above, has found that the evidence does not show that 
the appellant has a current disability related to ACDUTRA or 
any inactive duty training.

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause, fails to report for such 
examination or re-examination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 
(2009), as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  38 C.F.R. 
§ 3.655(a).  When, as here, the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).

As discussed above, the medical evidence associated with the 
appellant's claims file does not support a claim for service 
connection for degenerative disc disease of the lumbar spine 
with intervertebral disc syndrome or for depression or other 
psychiatric disability.  Thus, another VA examination could 
have provided information and evidence needed to establish 
the appellant's entitlement to benefits, which the Board is 
otherwise unable to establish.  Here, however, the appellant 
failed to report for a scheduled February 2009 VA examination 
and has given no notice to VA explaining why he missed the 
February 2009 VA examination or indicating that he would be 
able to report for a rescheduled examination.  In light of 
the above, the Board finds that the appellant has failed to 
report to a scheduled VA examination without showing good 
cause for his failure to report.  

The Court has emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In 
this instance, the duty to assist has been frustrated by the 
appellant's failure to report for a VA examination needed to 
produce evidence essential to his claims.  If the appellant 
believes he is entitled to service connection for his claimed 
back and psychiatric disabilities, he must at least fulfill 
his minimal obligation of reporting for a VA medical 
examination when it is scheduled.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claims.  The appellant does not have 
degenerative disc disease of the lumbar spine with 
intervertebral disc syndrome or depression that is traceable 
to disease or injury incurred in or aggravated during 
military service.

As discussed above, the Board finds that entitlement to 
service connection for degenerative disc disease of the 
lumbar spine with intervertebral disc syndrome is not 
warranted.  Thus, as a matter of law, the appellant's claim 
for service connection for depression as secondary to 
degenerative disc disease of the lumbar spine with 
intervertebral disc syndrome must fail.  Insofar as the 
condition to which the appellant claims this disability is 
secondary has not been granted service connection, the claim 
for secondary service connection must also fail.  See 
38 C.F.R. § 3.310.  For this reason, the appellant's claim 
for secondary service connection must be denied as without 
legal merit.  Sabonis, 6 Vet. App. at  430.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with intervertebral disc syndrome 
is denied.

Entitlement to service connection for depression is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


